EXHIBIT A
 Case 1:19-cv-05162-FB-PK Document 15 Filed 05/18/20 Page 1 of 2 PageID #: 92



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 MARCO VERCH

                                  Plaintiff,                      Docket No. 1:19-cv-5162-FB-PK

         - against -

 HANDSOME SERVICE, INC.


                                  Defendant.



                                DEFAULT JUDGMENT

        This matter came before the Court on plaintiff Marco Verch (“Plaintiff”)’s motion for entry

of a default judgment against defendant Handsome Service, Inc. (“Defendant”) under Rule 55(b)(2)

of the Federal Rules of Civil Procedure. After having considered the arguments and authorities

submitted by the Plaintiff, the Court finds as follows:

        1.       Plaintiff’s complaint and summons were served on Defendant on September 16,

2019. An affidavit of service was filed with the Court on September 16, 2019. [Dkt. #6]

        2.       On February 10, 2020, the Clerk of the Court for the United States District Court,

Eastern District of New York entered a default against Defendant for failure to plead or otherwise

defend this action. [Dkt. #9]

        3.       Defendant is not a minor, nor an incompetent person, nor a member of the

military service of the United States.

        4.       Plaintiff filed his application for entry of default judgment seeking $30,000.00 in

statutory damages for copyright infringement, $2550.00 in attorneys’ fees, and $440.00 in costs

plus interest.
 Case 1:19-cv-05162-FB-PK Document 15 Filed 05/18/20 Page 2 of 2 PageID #: 93



        5.      Defendant has not filed any opposition to Plaintiff’s application for default

judgment.




        THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s Application for

Entry of Default Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is

        FURTHER ORDERED that the Court declares that Defendant violated Plaintiff’s

exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized copying

of Plaintiff’s registered work; it is

        FURTHER ORDERED that Defendant shall pay $30,000.00 in statutory damages under

17 U.S.C. § 504(c); it is

        FURTHER ORDERED that Defendant shall pay $2550.00 in attorneys’ fees and $440.00

in costs pursuant to 17 U.S.C. § 505; it is

        FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A. §

1961; it is

        FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

this judgment; and it is

        FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall remove

it from the docket of the Court.

        This is a final appealable order. See FED. R. APP. P. 4(a).

       5/18/2020
Dated: ___________________                                    SO ORDERED.



                                                              /S/ Frederic Block
                                                              ______________________________
                                                              Frederic Block (U.S.D.J.)
•   I •   Case 1:18-cv-05992-WFK-SJB Document 22 Filed 02/25/20 Page 1 of 2 PageID #: 209



                                                                            FILED
                                                                         IN CLERl<-S OFFICE
                                                                     US DISTRICT COURT E O.N.Y
              UN ITED STATES DISTRICT
                                                                           FEB 2 5 2020
              COURT EASTERN DISTRICT
              OF NEW YORK                                           *                         *
                                                                    8          LYN OFFICE
              KISHA BARI
                                                                                Docket No. I: l 8-cv-05992
                                                 Plaintiff,                     (WFK-SJB)

                       - agai nst -


              OCEAN GOLD MED IA LLC

                                                Defendant.




                                                       DEFAULT JUDGMENT

                      This matter came before the Court on plaintiff Bryan Carmody ("Plaintiff')' s motion for

             entry of a default judgment against defendant Ocean Gold Media LLC (" Defendant") under Rule

             55(b)(2) of the Federal Rules of Civi l Procedure. After having considered the arguments and

             authorities submitted by the Plaintiff, the Court finds as follows:

                      I.       Plaintiff' s amended complaint and an original summons were served on

             Defendant on January 18, 20 19. An affidavit of service was filed with the Cou1t on May 8,

             20 19.

                      2.       On February I0, 2020, the Clerk of the Cou1t for the United States District Court,

              Eastern District of New York entered a default against Defendant for fai lure to plead or

             otherwise defend this action.

                      3.       Defendant is not a minor, nor an incompetent person, nor a member of the

              military service of the United States.

                      4.       Plaintiff filed his application for entry of default judgment on February 11, 2020.


                                                                                               !           COURT'S         4
                                                                                               - EXHIBIT NO. --b_
                                                                                               !~ oKT.#!.-,ta_.,_.,twQ!-...:.5~"~L
                                                                                                    IDENTIFIWJ~


                                                                                               ~   DATEc:2:M?T--o?d
Case 1:18-cv-05992-WFK-SJB Document 22 Filed 02/25/20 Page 2 of 2 PageID #: 210




           5.      On February 13, 2020, the Court scheduled a hearing for Plaintiffs application for

   default judgment. Defendant has failed to respond to that Order.

           THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiffs application for

   Entry of Default Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is

           FURTHER ORDERED that the Court declares that Defendant violated Plaintiffs

   exclusive rights under 17 U .S.C. § 106 of the Copyright Act by engaging in unauthQrized

   copying of Plaintiffs registered work; it is

           FURTHER ORDERED that Defendant shall pay $30,000.00 in statutory damages under

    17 U.S.C. § 504(c); it is

           FURTHER ORDERED that Defendant shall pay $2550.00 in attorneys' fees and

   $480.00 in costs pursuant to 17 U.S.C. § 505; it is

           FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A.

   § 1961; it is

           FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

   this judgment; and it is

           FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

   remove it from the docket of the Court.

           This is a final appealable order. See FED. R. APP. P. 4(a).



   Dated: February 24, 2020


                                                                              s/WFK
Case 1:18-cv-04893-WFK-SJB Document 23 Filed 10/08/19 Page 1 of 2 PageID #: 144




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


    BRYAN CARMODY,
                                                                  Docket No. 1: 18-cv-04893 (WFK-SJB)
                                     Plaintiff,

            - against -


    DML NEWS & ENTERTAINMENT, INC.

                                    Defendant.




                                       DEFAULT JUDGMENT

          This matter came before the Court on plaintiff Bryan Carmody ("Plaintiff')'s motion for

   entry of a default judgment against defendant DML News & Entertainment, Inc. ("Defendant")

   under Rule 55(b)(2) of the Federal Rules of Civil Procedure. After having considered the

   arguments and authorities submitted by the Plaintiff, the Court finds as follows:

           1.      Plaintiffs complaint and an original summons were served on Defendant on

   September 11, 2018. An affidavit of service was filed with the Court on October 12, 2018.

          2.      On December 7, 2018, the Clerk of the Court for the United States District Court,

   Eastern District of New York entered a default against Defendant for failure to plead or

   otherwise defend this action.

          3.       Defendant is not a minor, nor an incompetent person, nor a member of the

   military service of the United States.

          4.      Plaintiff filed his application for entry of default judgment on August 26, 2019.

                                                                                           rf        COURT'S           1
                                                                                             jEXHIB~NO.
                                                                                            § IDENTIFI '
                                                                                           ! DKU
                                                                                       1   ~ DATE: LP__-- X- I 9
                                                                                       ' ...:..                    j
Case 1:18-cv-04893-WFK-SJB Document 23 Filed 10/08/19 Page 2 of 2 PageID #: 145




            5.     On October 8, 2019, the Court held a hearing for Plaintifrs application for default

   judgment. Defendant has failed to respond to that Order.

            THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiffs application for                  1




   Entry of Default Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is

            FURTHER ORDERED that the Court declares that Defendant violated Plaintifrs

   exclusive rights under 17 U.S.C. § I 06 of the Copyright Act by engaging in unauthorized

   copying of Plaintiffs registered work; it is

            FURTHER ORDERED that Defendant shall pay $30,000.00 in statutory damages under

   17 U.S.C. § 504(c); it is

            FURTHER ORDERED that Defendant shall pay $2975.00 in attorneys' fees and

   $480.00 in costs pursuant to 17 U.S.C. § 505; it is

            FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A.

   § 1961; it is

            FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

   this judgment; and it is

            FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

   remove it from the docket of the Court.

            This is a final appealable order. See FED. R. APP. P. 4(a).



   Dated:    tf?<-l;/e/' ~ :1.Plt/                               SO ORDERED.
                         l      ,
                                                                               s/WFK
Case 1:19-cv-00477-JGK Document 19 Filed 06/04/19 Page 1 of 2
Case 1:19-cv-00477-JGK Document 19 Filed 06/04/19 Page 2 of 2
                          •
        Case 1:18-cv-11589-JSR Document 17 Filed 04/15/19 Page 1 of 2


                Case 1:18-cv-11589-JSR Document 14 Filed 02/26/19 Page 1of2


                                                                        USDCSDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                        DOC #: _ _-rt~,....1-1#-­
 BARON A. WOLMAN,                                                       DATP FILED:

                                      Plaintiff,                   Docket No. 18-cv-11589 (JSR)

            - against -
                                                        '

 HUDSON VALLEY NEWS NETWORK, LLC

                                     Defendant.




                              ~ WRO~JDEFAULTJUDGMENT
          This matter came before the Court on plaintiff Baron A. Wolman ("Plaintiff')' s motion

for entry of a default judgment against defendant Hudson Valley News Network, LLC

("Defendant") under Rule 5 5(b)(2) of the Federal Rules of Civil Procedure. After having

considered the arguments and authorities submitted by the Plaintiff, the Court finds as follows:
   ·.
        · '1.       Plaintiffs complaint and an original summons were served on Defendant on

January 23,'2019.

           2.       On February 21, 2019, the Clerk of the Court for the United States District Court,

Southern District of New York entered a default against Defendant for failure to plead or

otherwise defend this· action.

           3.       Defendant is not a minor, nor an incompetent person, nor a member of the

military service of the United States.

           4.       Plaintiff filed his motion for entry of default judgment on February 26, 2019.

           5.       The Court scheduled a hearing on the present motion on       :sf~ <g} , 2019
                                                                                    l       (
and Defendant failed to appear.
 1J    -    •
                   Case 1:18-cv-11589-JSR Document 17 Filed 04/15/19 Page 2 of 2


                          Case 1:18-cv-11589-JSR Document 14 Filed 02/26/19 Page 2 of 2



,,
'•                 THEREFORE, IT                      IS'A.DJUD~GED   AND ORDERED that Plaintiffs Motionipr Entry
•'
 I
I,
 I
       1.   ;n      t     •   ··,     •   ·;.   • ·    ,

      opJefau\t Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is .
       ;" ..1.1.   ·-"         ..                                                                                      I
                    1 '                                                                                                I
      . ' . (FlJJlTHER ORDERED that the Court declares that Defendant violated Plaintiffs·
          '
      exclusive rights under 17 U.S.C. § 106 of the Cqpyright kct by engaging in unauthorized
                                                                          ••
      copying of Plaintiffs registered work; it is

                   FURTHER ORDERED that Defendant shall pay $30,000.00 in statutory damages under

      17 U.S.C. § 504(c); it is

                   FURTHER ORDERED that Defendant shall pay $3656.25 in attorneys' fees and

      $461.00 in costs pursuant to 17 U.S.C. § 505; it is                       '
                                                                               '-,   '



                   FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A.

      § 1961; it is

                   FURTHER ORDERED that this Court_ retains jurisdiction over any maJter pertaining to

      this judgment; and it is

                    FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

      remove it from the docket of the Court.

                    This is a final appealable order. See FED. R. APP. P. 4(a).



      Dated:        -~=+-"--
                                    ~  1/£_,______
                                    t-+-l    '5                                          SO ORDERED.



                                                                                             )£J.~
                                                                                         Jed S....Bcakoff (U.S.D.J.)       ~
            Case 1:18-cv-09079-LGS Document 19 Filed 12/10/18 Page 1 of 2
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 12/10/2018


 STEVEN HIRSCH,

                                  Plaintiff,                      Docket No. 18-cv-09079 (LGS)

        - against -


 THE DISHH, LLC

                                 Defendant.




                           [PROPOSED]
                           XXXXXXXXXXXXXX      DEFAULT JUDGMENT

       This matter came before the Court on plaintiff Steven Hirsch’s (“Plaintiff”)’s application

for entry of a default judgment against defendant The Dishh, LLC (“Defendant”) under Rule

55(b)(2) of the Federal Rules of Civil Procedure. After having considered the arguments and

authorities submitted by Plaintiff, the Court finds as follows:

       1.       Plaintiff’s complaint and an original summons were served on Defendant on

October 24, 2018. An affidavit of service was filed with the Court on October 26, 2018.

       2.       On November 19, 2018, the Clerk of the Court for the United States District

Court, Southern District of New York entered a default against Defendant for failure to plead or

otherwise defend this action.

       3.       On November 21, 2018, Plaintiff filed his application for default judgment by

proposed order to show cause.

       5.       On November 26, 2018, the Court scheduled a hearing for Plaintiff’s application

and issued an Order for Defendant to show cause by December 4, 2018 why a default judgment
          Case 1:18-cv-09079-LGS Document 19 Filed 12/10/18 Page 2 of 2



should not be entered in favor of Plaintiff. Defendant has failed to file any opposition to entry of

a default judgment and failed to appear at the hearing scheduled for December 6, 2018.

        THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s application for

entry of default judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is

        FURTHER ORDERED that Defendant shall pay $30,000.00 in statutory damages as

civil penalties for willful copyright infringement under 17 U.S.C. § 504(c); it is

        FURTHER ORDERED that Defendant shall pay $10,000.00 in statutory damages as

civil penalties for removal and/or alteration of copyright management information in violation of

17 U.S.C. § 1202(b); it is

        FURTHER ORDERED that Defendant shall pay $2800.00 in attorneys’ fees and

$475.00 in costs pursuant to 17 U.S.C. § 505; it is

        FURTHER ORDERED, that Defendant shall post-judgment interest under 28 U.S.C.A.

§ 1961; it is

        FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

this judgment; and it is

                             xxxxxxxxxxxxxxxxxxxxxxxx
        FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

remove it from the docket of the Court. close any open motions, cancel any conferences and close the case.
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

        This is a final appealable order. See FED. R. APP. P. 4(a).




Dated: December 10, 2018
       ___________________                                   SO ORDERED.



                                                             ______________________________
                                                             Lorna G. Schofield (U.S.D.J.)
Case 1:18-cv-01993-AT Document 19 Filed 06/27/18 Page 1 of 2
Case 1:18-cv-01993-AT Document 19 Filed 06/27/18 Page 2 of 2
          Case 1:17-cv-09691-KPF Document 23 Filed 06/25/18 Page 1 of 1
                                                                   "'                                               "'.I,


                                                                   :u;:: "'                                           l,·j
                                                                  .!
                                                                  ;1Df'C:      :::
                                                                                                                       i
                                                                                     I                                 .,:


                                                                  '':1~LFc·i,:~_,        ., ..   ·'       '"·'···
UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------)(
                                                                        ...     ·1:;;, ..f>~£li
JOE MYERESS,
                                    Plaintiff~
                                                                              17 CIV 9691 (KPF)

                  -against-                                     DEFAULT JUDGMENT
BRISSI GROUP, LLC,
                                Defendant.
---------------------------------------------------------)(

        It is hereby   ORDERED, ADJUDGED, AND DECREED, That pursuant to the

Court's Order dated June 21, 2018, Plaintiffs' motion for a default judgment is granted; Defendant

has violated (i) 17 U.S.C. § 501, for which it shall pay $30,000 in civil penalties for copyright

infringement, and (ii) 17 U.S.C. § 1202(b), for which is shall pay $10,000 in civil penalties for

improper removal of copyright management information, along with attorneys' fees in the amount

of $4,175.64 and costs in the amount of $562.70.

DATED: New York, New York
         June 25, 2018

                                                              RUBY J. KRAJICK




                                                                THIS DOCUMENT WAS E~~~D
                                                                ON THE DOCKET ON  /z's ~t             e                      r
         Case 1:17-cv-08332-WHP Document 18 Filed 05/24/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOHN CURTIS RICE,

                                  Plaintiff,                    Docket No. 17-cv-8332(WHP)

        - against -


 SUTTON NEW MEDIA LLC

                                 Defendant.



                                    ORDER AND DEFAULT JUDGMENT

WILLIAM H. PAULEY III, UNITED STATES DISTRICT JUDGE:

       This matter came before the Court on plaintiff John Curtis Rice (“Plaintiff”)’s motion for

entry of a default judgment against defendant Sutton New Media LLC (“Defendant”) under Rule

55(b)(2) of the Federal Rules of Civil Procedure. After having considered the arguments and

authorities submitted by the Plaintiff, the Court finds as follows:

       1.      Plaintiff’s complaint, an original summons and all attachments thereto were

served on Defendant on October 29, 2017. An affidavit of service was filed with the Court on

January 10, 2018.

       2.      On February 9, 2018, the Clerk of the Court for the United States District Court,

Southern District of New York entered a default against Defendant for failure to plead or

otherwise defend this action.

       3.      Defendant is not a minor, nor an incompetent person, nor a member of the

military service of the United States.
          Case 1:17-cv-08332-WHP Document 18 Filed 05/24/18 Page 2 of 2



        4.      Plaintiff applied for entry of default judgment on March 19, 2018. Plaintiff seeks:

(1) $30,000 in statutory damages under the Copyright Act, 17 U.S.C. § 501(c); (2) $4480.00 in

attorneys’ fees pursuant to 17 U.S.C. § 505; and (3) $500.00 in costs; including interest.

        THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s Motion for Entry

of Default Judgment is GRANTED; it is

        FURTHER ORDERED that the Court DECLARES that Defendant violated Plaintiff’s

exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized

copying of Plaintiff’s registered work; it is

        FURTHER ORDERED that Defendant shall pay $30,000 in statutory damages; it is

        FURTHER ORDERED that Defendant shall pay $4480.00 in attorneys’ fees and $500

in costs, including interest; it is

        FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

this judgment; and it is

        FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court shall

remove it from the docket of the Court. This is a final appealable order. See FED. R. APP. P.

4(a).

Dated: May 24, 2018                                         SO ORDERED.


                                                             ______________________________
                                                             William H. Pauley III (U.S.D.J.)
                                                                                                                                                                               I
          Case 1:18-cv-02180-JSR Document 15 Filed 05/02/18 Page 1 of 2
                                                                            '
           Case 1:18-cv-02180-JSR Document 13-2                                 f!~e       04/


UNITED STATES DISTRICT COURT
                                                                                      I~   ;
                                                                                                                                                               .·- fi
                                                                                                                                                                      ..

                                                                                                                                                                               '
SOUTHERN DISTRICT OF NEW YORK
-- - - - - - -- - - - - - - - -- - - - - - - - - -- - - - - - - -- - - - - - - -~                                                        '-f--+-=:o..-1-4-V - :       j '.
                                                                                                                                               ''\'   .,.""'
Caron Myers,                                                                      :
                                                                                  : \"~.,,...,.«»~,......................~,,l'\.'1(~~'l!'l""- .......... "':' •...- -.;;;. •
                                        Plaintiff,                                : In~No.'°'~-~T 8CJ'!l'S1'!'~'.l!"· ,...;,;.~:a.....                                  ~



          vs.                                                                     : ECF Case
                                                                                  :                       L
COED Media Group, LLC.                                                            : PRO~D ORDER OF
                                                                                  : DEFAULT JUDGMENT

                                        Defendant.
-- - - - - - -- - - - - - - - -- - - - - - - - - -- - - - - - - - - - - - - - - -x

JED S. RAKOFF, United States District Judge, says:

                    Plaintiff filed the Complaint in this action on March 12, 2108. On March 16,

          2018, Defendant was served a Summons, Civil Cover Sheet and Complaint at its place of

          business where Dennis M. was authorized to accept process. Pursuant to Fed. R. Civ. P.

          12, an answer or a response to the Complaint was due on or before April 6, 2018.

          Defendant failed to timely answer or otherwise respond to the Complaint and, on April

          30, 2018, the Clerk of Court entered a Certificate of Default. On April 30, 2018, Plaintiff

          filed a Motion for Default Judgment. The Defendant, having failed to timely appear and

          defend itself against the allegations contained in the Complaint is hereby:

                    ORDERED that Plaintiff's Motion for Default Judgment is GRANTED;

                    FURTHER ORDERED that the Defendant violated Sections 106 and 501ofthe

          Copyright Act;

                    FURTHER ORDERED that Defendant shall pay $60,000 in civil penalties,

          representing $30,000 for each instance of willful copyright infringement;
         Case 1:18-cv-02180-JSR Document 15 Filed 05/02/18 Page 2 of 2
          Case 1:18-cv-02180-JSR Document 13-2 Filed 04/30/18 Page 2 of 2




                FURTHER ORDERED that Defendant shall pay $2,550.00 in Plaintiffs

         attorney's fees and costs; and

                FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court

         shall remove it from the docket of the Court.

                SO ORDERED.


Dated:




                                                         Jed S. Rakoff
                                                         United States District Judge
          Case 1:17-cv-07482-KPF Document 18 Filed 04/25/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------)(
JOSEPH MARZULLO,
                                    Plaintiff,
                                                                  17 CIVIL 7482 KPF)

                  -against-
                                                               DEFAULT JUDGMENT
KARMIC RELEASE LTD.,
                                  Defendant.
---------------------------------------------------------)(


        It is hereby   ORDERED, ADJUDGED, AND DECREED, That pursuant to the

Court's Order dated April 24, 2018, Plaintiffs motion for default judgment is granted; the Court

holds that Plaintiff is entitled to relief on his claims for copyright infringement and attorneys' fees

and costs; accordingly, judgment is entered that Defendant shall pay damages for copyright

infringement in the amount of $30,000, along with attorneys' fees in the amount of $3,808 and

costs in the amount of $500.

DATED: New York, New York
       April 25, 2018

                                                              RUBY J. KRAJICK



                                                                                                    -------c;:.




                                                              THIS DOCUMENT WA~
                                                              ON THE DOCKET ON !"L~
                                                                                     7              , .,-,;f
        Case 1:17-cv-09510-RWS Document 15 Filed 03/28/18 Page 1 of 2

                                                             --;::::..:: ~::.-:-~:::-··:.: ·. ·:.·:--·-·--···•-·- .   ·.::-.:._

                                                                 US DC SD>~ Y
                                                                 DOC\,; iv1 EN r
UNITED ST ATES DISTRICT COURT                                    ELECTRO NI CAI J y FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                  DOC#:__    -,                                                    ·
                                                                  DATE FILED~--]B                                                 -\f5
 NEIL ZLOZOWER,

                                  Plaintiff,                   Docket No. l 7-cv-9510 (RWS)

         - against -


 RUKKUS, INC.

                                 Defendant.



                       [PROPOSED) ORDER AND DEFAULT JUDGMENT

ROBERT W. SWEET, United States District Judge:

       This matter came before the Court on plaintiff Neil Zlozower ("Plaintiff')'s motion for

entry of a default judgment against defendant Rukkus, Inc. ("Defendant") under Rule 55(b )(2) of

the Federal Rules of Civil Procedure. After having considered the arguments and authorities

submitted by the Plaintiff, the Court finds as follows:

        1.     Plaintiffs complaint, an original summons and all attachments thereto were

served on Defendant on December 12, 2017. An affidavit of service was filed with the Court on

January 10, 2018.

       2.      On February 9, 2018, the Clerk of the Court for the United States District Court,

Southern District of New York entered a default against Defendant for failure to plead or

otherwise defend this action.

       3.      Defendant is not a minor, nor an incompetent person, nor a member of the

military service of the United States.
            Case 1:17-cv-09510-RWS Document 15 Filed 03/28/18 Page 2 of 2




        4.       Plaintiff filed his motion for entry of default judgment on February 28, 2018.

Plaintiff seeks: (1) $30,000 in statutory damages under the Copyright Act, 17 U .S.C. § 501 (c);

(2) $4500.00 in attorneys ' fees pursuant to 17 U.S.C. § 505; and (3) $500 in costs; including

interest.

        THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiffs Motion for Entry

of Default Judgment is GRANTED; it is

        FURTHER ORDERED that the Court DECLARES that Defendant violated Plaintiffs

exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized

copying of Plaintiffs registered work; it is

        FURTHER ORDERED that Defendant shall pay $30,000 in statutory damages; it is

        FURTHER ORDERED that Defendant shall pay $4500.00 in attorneys' fees and

$500 .00 in costs, including interest; it is

        FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

this judgment; and it is

        FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court shall

remove it from the docket of the Court. This is a final appealable order. See FED . R . APP. P.

4(a).

Dated: March    ¥zo     18                                    SO ORDERED.
           Case 1:17-cv-09232-JSR Document 13 Filed 01/08/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-- - - - - - -- - - - - - - - -- - - - - - - - - -- - - - - - - - - - - - - - - -x

ANGEL CHEVRESTT,

                                        Plaintiff,                               : Index No. l 7-cv-09232-JSR

          VS.                                                                    : ECF Case
                                                                                 .          4::__
CRAFT NATION INC.                                                                ~ PR~D ORDER OF
                                                                                 : DEFAULT JUDGMENT

                                        Defendant..
-- - - - - - -- - - - - - - - -- - - - - - - - - -- - - - - - - - - - - - - - - -x

JED S. RAKOFF, United States District Judge, says:

                    Plaintiff filed the Complaint in this action on November 23, 2017. On December

          4, 2017, Defendant was served a Summons, Civil Cover Sheet and Complaint at its place

          of business where Una Reilly was authorized to accept process. Pursuant to Fed. R. Civ.

          P. 12, an answer or a response to the Complaint was due on or before December 26,

          2017. Defendant failed to timely answer or otherwise respond to the Complaint and, on

          December 29, 2017, the Clerk of Court entered a Certificate of Default. On January 2,

          2018, Plaintiff filed a Motion for Default Judgment. The Defendant, having failed to

          timely appear and defend itself against the allegations contained in the Complaint is

          hereby:

                    ORDERED that Plaintiffs Mot10n for Default Judgment 1s GRANTED;

                    FURTHER ORDERED that the Defendant violated Sections 106 and 501of the

          Copyright Act;

                    FURTHER ORDERED that Defendant shall pay $30,000 in civil penalties for

          each instance of willful copyright infringement;
          Case 1:17-cv-09232-JSR Document 13 Filed 01/08/18 Page 2 of 2




                FURTHER ORDERED that Defendant shall pay $4,300 in Plaintiffs

         attorney's fees and costs; and

                FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court

         shall remove it from the docket of the Court.

                SO ORDERED.


Dated:


~~            201f!,
New York, New York




                                                         United States District Judge
         Case 1:17-cv-08122-JSR Document 15 Filed 12/13/17 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
JACKSON LEE,

     Plaintiff,

             -v-

WHITE CAT MEDIA,

     Defendant.
-----------------------------------x
JED S. RAKOFF, U.S.D.J.

     This action having been commenced on October 22, 2017,

defendant having been served with a copy of the Summons and

Complaint on November 9, 2017, proof of service having been

filed on December 5, 2017, no defendant having answered the

complaint, and the time for answering the complaint having

expired,    it is

     ORDERED, ADJUDGED AND DECREED: That the plaintiff have

Judgment against defendant in the amount of $30,000 as damages

for defendant's infringement of plaintiff's trademark in

violation of 17 U.S.C. §501 et saq.

     SO ORDERED

Dated:      · New York, NY
             December /~ , 2017
          Case 1:16-cv-02744-RA Document 24 Filed 10/11/16 Page 1 of 2
               Case 1:16-cv-02744-RA Document 22 Filed 09/19/16 Page 1of2




UNITED STATES DISTRICT COURT                                                                    DOCL~\lL"iT
SOUTHERN DISTRICT OF NEW YORK                                                                   t·~~.LCT:l0\1CALLY
-- - - - - - -- - - - - - - - -- - - - - - - - - -- - - - - - - - - - - - - - - -x

GARY MILLER

                                        Plaintiff,                                   Index No. 16-cv-02744-(RA)

                                                                                     ECF Case
         vs.
                                                                                 :PRt)POS:ED DEFAULT
                                                                                 :JUDGEMENT


ALLHIPHOP.COM LLC

                                        Defendant.
-- - - - - - -- - - - - - - - -- - - - - - - - - -- - - - - - - - - - - - - - - -x

RONNIE ABRAMS, United States District Judge:

          Plaintiff filed the Complaint in this action on April 12, 2016. On April 14, 2016, the

Defendant was served a Summons, Civil Cover Sheet and Complaint through the New York

Secretary of State. Pursuant to Fed. R. Civ. P. l 2(a), Defendant was required to answer by May

5, 2016. On July 11, 2016, the Plaintiff moved for a Certificate of Default from the Clerk of

Court, followed by a Motion for Default and a hearing on Order to Show Cause. The Clerk of

Court entered default on July 15, 2016, and a hearing was held on October 4, 2016. The

Defendant having failed to timely appear and defend itself against the allegations contained in the

Complaint is hereby:

           ORDERED that Plaintiffs Motion for Default Judgment is GRANTED; it is

           FURTHER ORDERED that the Defendant violated Section 501 et al. of the

            Copyright Act;

           FURTHER ORDERED that Defendant shall pay $30,000 in civil penalties for

           willful copyright infringement; it is
Case 1:16-cv-02744-RA Document 24 Filed 10/11/16 Page 2 of 2
   Case 1:16-cv-02744-RA Document 22 Filed 09/19/16 Page 2 of 2




        FURTHER ORDERED that Defendant shall pay $8,000 in Plaintiffs attorney's

fees and costs; and it is

        FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court

shall remove it from the docket of the Court.

        SO ORDERED.

        Dated:          feP~~b~r _(I, 2016                                 /

                        New York, NY
                                                       Ro ie Abrams
                                                       United States District Judge
